Lazard Funds Prospectus April 30, 2014 Shares Institutional Open R6 Equity Lazard US Equity Concentrated Portfolio LEVIX LEVOX RLUEX Lazard US Strategic Equity Portfolio LZUSX LZUOX RLUSX Lazard US Mid Cap Equity Portfolio LZMIX LZMOX RLMCX Lazard US Small-Mid Cap Equity Portfolio LZSCX LZCOX RLSMX Lazard Fundamental Long/Short Portfolio LLSIX LLSOX RFLSX Lazard International Equity Portfolio LZIEX LZIOX RLIEX Lazard International Equity Select Portfolio LZSIX LZESX RLIQX Lazard International Strategic Equity Portfolio LISIX LISOX RLITX Lazard International Small Cap Equity Portfolio LZISX LZSMX RLICX Lazard Global Equity Select Portfolio GESIX GESOX RLGEX Emerging Markets Lazard Emerging Markets Core Equity Portfolio ECEIX ECEOX RLEOX Lazard Emerging Markets Equity Portfolio LZEMX LZOEX RLEMX Lazard Developing Markets Equity Portfolio LDMIX LDMOX RLDMX Lazard Emerging Markets Equity Blend Portfolio EMBIX EMBOX RLEBX Lazard Emerging Markets Multi Asset Portfolio EMMIX EMMOX RLMSX Lazard Emerging Markets Debt Portfolio LEDIX LEDOX RLEDX Lazard Emerging Markets Income Portfolio LEIIX LEIOX RLEIX Lazard Explorer Total Return Portfolio LETIX LETOX RLETX Fixed Income Lazard US Corporate Income Portfolio LZHYX LZHOX RLCIX Lazard US Short Duration Fixed Income Portfolio UMNIX UMNOX RLSDX Lazard Global Fixed Income Portfolio LZGIX LZGOX RLGFX Real Assets Lazard Global Listed Infrastructure Portfolio GLIFX GLFOX RLGLX Lazard US Realty Income Portfolio LRIIX LRIOX RLRIX Lazard US Realty Equity Portfolio LREIX LREOX RLREX Lazard Global Realty Equity Portfolio LITIX LITOX RLGRX Asset Allocation Lazard Capital Allocator OpportunisticStrategies Portfolio LCAIX LCAOX RLCPX Lazard Global Dynamic Multi Asset Portfolio The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Lazard Funds Table of Contents 2 Summary Section Carefully review this important section for 2 Lazard US Equity Concentrated Portfolio information on the Portfolios investment 6 Lazard US Strategic Equity Portfolio objectives, fees and past performance and a 10 Lazard US Mid Cap Equity Portfolio summary of the Portfolios principal investment 14 Lazard US Small-Mid Cap Equity Portfolio strategies and risks. 18 Lazard Fundamental Long/Short Portfolio 22 Lazard International Equity Portfolio 26 Lazard International Equity Select Portfolio 30 Lazard International Strategic Equity Portfolio 34 Lazard International Small Cap Equity Portfolio 38 Lazard Global Equity Select Portfolio 41 Lazard Emerging Markets Core Equity Portfolio 44 Lazard Emerging Markets Equity Portfolio 48 Lazard Developing Markets Equity Portfolio 52 Lazard Emerging Markets Equity Blend Portfolio 57 Lazard Emerging Markets Multi Asset Portfolio 63 Lazard Emerging Markets Debt Portfolio 68 Lazard Emerging Markets Income Portfolio 72 Lazard Explorer Total Return Portfolio 76 Lazard US Corporate Income Portfolio 80 Lazard US Short Duration Fixed Income Portfolio 85 Lazard Global Fixed Income Portfolio 91 Lazard Global Listed Infrastructure Portfolio 96 Lazard US Realty Income Portfolio Lazard US Realty Equity Portfolio Lazard Global Realty Equity Portfolio Lazard Capital Allocator Opportunistic Strategies Portfolio Lazard Global Dynamic Multi Asset Portfolio Additional Information about the Portfolios Additional Information About Principal Investment Strategies and Review this section for additional information Principal Investment Risks on the Portfolios principal investment strategies and risks. Fund Management Review this section for details on the people and Portfolio Management organizations who oversee the Portfolios. Biographical Information of Principal Portfolio Managers Administrator Distributor Custodian Shareholder Information Review this section for details on how shares General are valued, how to purchase, sell and exchange How to Buy Shares shares, related charges and payments of Distribution and Servicing Arrangements dividends and distributions. How to Sell Shares Investor Services General Policies Account Policies, Dividends and Taxes Financial Highlights Review this section for recent financial information. Other Performance of the Investment Manager Back Cover Where to learn more about the Portfolios. Prospectus 1 Lazard Funds Summary Section Lazard US Equity Concentrated Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of The Lazard Funds, Inc. (the Fund). InstitutionalShares OpenShares R6Shares Shareholder Fees (fees paid directly from your investment) Maximum Redemption Fee (as a % of amount redeemed,on shares owned for 30 days or less) 1.00% 1.00% 1.00% Annual Portfolio Operating Expenses (expenses that you pay each year as apercentage of the value of your investment) Management Fees .70% .70% .70% Distribution and Service (12b-1) Fees None .25% None Other Expenses .15% .92% .15% * Total Annual Portfolio Operating Expenses .85% 1.87% .85% Fee Waiver and Expense Reimbursement**  .62%  Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** .85% 1.25% .85% * Other Expenses are based on estimated amounts for the current fiscal year, using Other Expenses for Institutional Shares from the last fiscal year. ** Reflects a contractual agreement by Lazard Asset Management LLC (the Investment Manager) to waive its fee and, if necessary, reimburse the Portfolio through April 30, 2015 to the extent Total Annual Portfolio Operating Expenses exceed .95%, 1.25% and .90% of the average daily net assets of the Portfolios Institutional Shares, Open Shares and R6 Shares, respectively, and from May 1, 2015 through April30, 2024, to the extent Total Annual Portfolio Operating Expenses exceed 1.10%, 1.40% and 1.05% of the average daily net assets of the Portfolios Institutional Shares, Open Shares and R6 Shares, respectively. All limitations on Total Annual Portfolio Operating Expenses are exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses, and excluding shareholder redemption fees or other transaction fees. This agreement can only be amended by agreement of the Fund, upon approval by the Funds Board of Directors (the Board), and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver and expense reimbursement arrangement described above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years 5Years 10Years Institutional Shares $ 87 $ 271 $ 471 $ 1,049 Open Shares $ 127 $ 428 $ 752 $ 1,667 R6 Shares $ 87 $ 271 $ 471 $ 1,049 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 108% of the average value of its portfolio. 2 Prospectus Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of US companies of any market capitalization. The Portfolio has a concentrated portfolio of investments, typically investing in 15 to 35 companies with market capitalizations generally greater than $350 million. The Portfolio seeks to outperform broad-based securities market indices, such as the S&P 500 ® Index, the Russell 1000 ® Index and the Russell 3000 ® Index. The Investment Managers philosophy employed for the Portfolio is based on value creation through its process of bottom-up stock selection, and the Investment Manager implements a disciplined portfolio construction process. The Investment Managers fundamental research seeks to identify investments typically featuring robust organic cash flow, balance sheet strength and operational flexibility. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of US companies. The Portfolio may invest up to 20% of its assets in securities of non-US companies. The Portfolio is classified as non-diversified under the Investment Company Act of 1940, as amended (the 1940 Act), which means that it may invest a relatively high percentage of its assets in a limited number of issuers, when compared to a diversified fund. When the Investment Manager determines that adverse market conditions exist, the Portfolio may adopt a temporary defensive position and invest some or all of its assets in money market instruments. In pursuing a temporary defensive strategy, the Portfolio may forgo potentially more profitable investment strategies and, as a result, may not achieve its stated investment objective. Principal Investment Risks The value of your investment in the Portfolio will fluctuate, which means you could lose money. Market Risk. Market risks, including political, regulatory, market and economic developments, and developments that impact specific economic sectors, industries or segments of the market, can affect the value of the Portfolios investments. In addition, turbulence in financial markets and reduced liquidity in equity, credit and/or fixed income markets may negatively affect many issuers, which could adversely affect the Portfolio. Issuer Risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers goods or services, as well as the historical and prospective earnings of the issuer and the value of its assets or factors unrelated to the issuers value, such as investor perception. Value Investing Risk. The Portfolio invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Small and Mid Cap Companies Risk. Small and mid cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small and mid cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Large Cap Companies Risk. The securities of large cap companies may underperform other segments of the market because such companies may be less responsive to competitive challenges and opportunities and may be unable to attain high growth rates during periods of economic expansion. Non-US Securities Risk. The Portfolios performance will be influenced by political, social and economic factors affecting the non-US countries and companies in which the Portfolio invests. Non-US securities carry special risks, such as less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. In addition, investments denominated in currencies other than US dollars may experience a decline in value, in US dollar terms, due solely to fluctuations in currency exchange rates. Emerging market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. Prospectus 3 Non-Diversification Risk. The Portfolios net asset value (NAV) may be more vulnerable to changes in the market value of a single issuer or group of issuers and may be relatively more susceptible to adverse effects from any single corporate, industry, economic, market, political or regulatory occurrence than if the Portfolios investments consisted of securities issued by a larger number of issuers. High Portfolio Turnover Risk. The Portfolios investment strategy may involve high portfolio turnover (such as 100% or more). A portfolio turnover rate of 100%, for example, is equivalent to the Portfolio buying and selling all of its securities once during the course of the year. A high portfolio turnover rate could result in high transaction costs and an increase in taxable capital gains distributions to the Portfolios shareholders, which will reduce returns to shareholders. Performance Bar Chart and TableYear-by-Year Total Returns for Institutional Shares As of 12/31 The accompanying bar chart and table provide some indication of the risks of investing in Lazard US Equity Concentrated Portfolio by showing the Portfolios year-by-year performance and its average annual performance (prior to the change in investment strategy described above) compared to that of broad measures of market performance. The bar chart shows how the performance of the Portfolios Institutional Shares has varied from year to year. Updated performance information is available at www.LazardNet.com or by calling (800)823-6300. The Portfolios past performance (before and after taxes) is not necessarily an indication of how the Portfolio will perform in the future. Best Quarter:6/30/09 19.10%Worst Quarter:12/31/08 -21.54% Average Annual Total Returns (for the periods ended December 31, 2013) After-tax returns are shown only for Institutional Shares. After-tax returns of the Portfolios other share classes will vary. After-tax returns are calculated using the historical highest individual marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Returns shown below for the Portfolios R6 Shares (which were not operational as of December 31, 2013) reflect the performance of the Portfolios Institutional Shares. R6 Shares would have had substantially similar returns as Institutional Shares because the share classes are invested in the same portfolio of securities, and the returns would differ only to the extent that the classes do not have the same expenses. 4 Prospectus The Russell 1000 Value/S&P 500 Linked Index shown in the table is an unmanaged index created by the Investment Manager, which links the performance of the Russell 1000 Value Index for all periods through May 30, 2012 (when the Portfolios investment strategy changed) and the S&P 500 Index for all periods thereafter. InceptionDate 1 Year 5 Years Life ofPortfolio Institutional Shares: 9/30/05 Returns Before Taxes 29.59% 15.83% 6.66% Returns After Taxes on Distributions 24.93% 14.81% 5.56% Returns After Taxes on Distributions andSale of Portfolio Shares 17.26% 12.47% 4.96% Open Shares (Returns Before Taxes) 9/30/05 29.21% 15.49% 6.36% R6 Shares (Returns Before Taxes) 29.59% 15.83% 6.66% S&P 500 Index(reflects no deduction for fees, expenses or taxes) 32.39% 17.94% 7.33% Russell 1000 Value/S&P 500 Linked Index(reflects no deduction for fees, expenses or taxes) 32.39% 15.92% 6.13% Management Investment Manager Lazard Asset Management LLC Portfolio Manager/Analysts Christopher H. Blake, portfolio manager/analyst on various of the Investment Managers US Equity teams, has been with the Portfolio since May 2012. Martin Flood, portfolio manager/analyst on various of the Investment Managers US Equity teams and the Global Equity Select and Fundamental Long/Short teams, has been with the Portfolio since March 2011. Andrew D. Lacey, portfolio manager/analyst on various of the Investment Managers US Equity and Global Equity teams and the Fundamental Long/Short team, has been with the Portfolio since September 2005. Additional Information For important information about the purchase and sale of Portfolio shares, tax information and financial intermediary compensation, please turn to Additional Information about the Portfolios on page122. Prospectus 5 Lazard Funds Summary Section Lazard US Strategic Equity Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. InstitutionalShares OpenShares R6Shares Shareholder Fees (fees paid directly from your investment) Maximum Redemption Fee (as a % of amount redeemed,on shares owned for 30 days or less) 1.00% 1.00% 1.00% Annual Portfolio Operating Expenses (expenses that you pay each year as apercentage of the value of your investment) Management Fees .70% .70% .70% Distribution and Service (12b-1) Fees None .25% None Other Expenses .23% .38% .23% * Total Annual Portfolio Operating Expenses .93% 1.33% .93% Fee Waiver and Expense Reimbursement** .18% .28% .23% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** .75% 1.05% .70% * Other Expenses are based on estimated amounts for the current fiscal year, using Other Expenses for Institutional Shares from the last fiscal year. ** Reflects a contractual agreement by the Investment Manager to waive its fee and, if necessary, reimburse the Portfolio through April 30, 2015, to the extent Total Annual Portfolio Operating Expenses exceed .75%, 1.05% and .70% of the average daily net assets of the Portfolios Institutional Shares, Open Shares and R6 Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses, and excluding shareholder redemption fees or other transaction fees. This agreement can only be amended by agreement of the Fund, upon approval by the Board, and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver and expense reimbursement arrangement in year one only. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years 5Years 10Years Institutional Shares $ 77 $ 278 $ 497 $ 1,127 Open Shares $ 107 $ 394 $ 702 $ 1,577 R6 Shares $ 72 $ 273 $ 492 $ 1,122 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 71% of the average value of its portfolio. 6 Prospectus Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of US companies that the Investment Manager believes have strong and/or improving financial productivity and are undervalued based on their earnings, cash flow or asset values. Although the Portfolio generally focuses on large cap companies, the market capitalizations of issuers in which the Portfolio invests may vary with market conditions and the Portfolio also may invest in mid cap and small cap companies. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of US companies. The Portfolio may invest up to 20% of its assets in securities of non-US companies. When the Investment Manager determines that adverse market conditions exist, the Portfolio may adopt a temporary defensive position and invest some or all of its assets in money market instruments. In pursuing a temporary defensive strategy, the Portfolio may forgo potentially more profitable investment strategies and, as a result, may not achieve its stated investment objective. Principal Investment Risks The value of your investment in the Portfolio will fluctuate, which means you could lose money. Market Risk. Market risks, including political, regulatory, market and economic developments, and developments that impact specific economic sectors, industries or segments of the market, can affect the value of the Portfolios investments. In addition, turbulence in financial markets and reduced liquidity in equity, credit and/or fixed income markets may negatively affect many issuers, which could adversely affect the Portfolio. Issuer Risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers goods or services, as well as the historical and prospective earnings of the issuer and the value of its assets or factors unrelated to the issuers value, such as investor perception. Value Investing Risk. The Portfolio invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Large Cap Companies Risk. The securities of large cap companies may underperform other segments of the market because such companies may be less responsive to competitive challenges and opportunities and may be unable to attain high growth rates during periods of economic expansion. Small and Mid Cap Companies Risk. Small and mid cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small and mid cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Non-US Securities Risk. The Portfolios performance will be influenced by political, social and economic factors affecting the non-US countries and companies in which the Portfolio invests. Non-US securities carry special risks, such as less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. In addition, investments denominated in currencies other than US dollars may experience a decline in value, in US dollar terms, due solely to fluctuations in currency exchange rates. Emerging market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. Prospectus 7 Performance Bar Chart and TableYear-by-Year Total Returns for Institutional Shares As of 12/31 The accompanying bar chart and table provide some indication of the risks of investing in Lazard US Strategic Equity Portfolio by showing the Portfolios year-by-year performance and its average annual performance compared to that of a broad measure of market performance. The bar chart shows how the performance of the Portfolios Institutional Shares has varied from year to year. Updated performance information is available at www.LazardNet.com or by calling (800) 823-6300. The Portfolios past performance (before and after taxes) is not necessarily an indication of how the Portfolio will perform in the future. Best Quarter:6/30/09 16.46%Worst Quarter:12/31/08 -23.06% Average Annual Total Returns (for the periods ended December 31, 2013) After-tax returns are shown only for Institutional Shares. After-tax returns of the Portfolios other share classes will vary. After-tax returns are calculated using the historical highest individual marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Returns shown below for the Portfolios R6 Shares (which were not operational as of December 31, 2013) reflect the performance of the Portfolios Institutional Shares. R6 Shares would have had substantially similar returns as Institutional Shares because the share classes are invested in the same portfolio of securities, and the returns would differ only to the extent that the classes do not have the same expenses. InceptionDate 1 Year 5 Years Life ofPortfolio Institutional Shares: 12/30/04 Returns Before Taxes 28.38% 16.72% 6.28% Returns After Taxes on Distributions 27.23% 16.36% 5.54% Returns After Taxes on Distributions andSale of Portfolio Shares 16.98% 13.59% 4.98% Open Shares (Returns Before Taxes) 12/30/04 28.04% 16.37% 5.97% R6 Shares (Returns Before Taxes) 28.38% 16.72% 6.28% S&P 500 Index(reflects no deduction for fees, expenses or taxes) 32.39% 17.94% 7.00% 8 Prospectus Management Investment Manager Lazard Asset Management LLC Portfolio Manager/Analysts Christopher H. Blake, portfolio manager/analyst on various of the Investment Managers US Equity teams, has been with the Portfolio since December 2004. Robert A. Failla, portfolio manager/analyst on various of the Investment Managers US Equity teams, has been with the Portfolio since December 2004. Martin Flood, portfolio manager/analyst on various of the Investment Managers US Equity teams and the Global Equity Select and Fundamental Long/Short teams, has been with the Portfolio since March 2011. Andrew D. Lacey, portfolio manager/analyst on various of the Investment Managers US Equity and Global Equity teams and the Fundamental Long/Short team, has been with the Portfolio since December 2004. Ronald Temple, portfolio manager/analyst on various of the Investment Managers US Equity teams and the Global Equity Select team, has been with the Portfolio since February 2009. Additional Information For important information about the purchase and sale of Portfolio shares, tax information and financial intermediary compensation, please turn to Additional Information about the Portfolios on page122. Prospectus 9 Lazard Funds Summary Section Lazard US Mid Cap Equity Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. InstitutionalShares OpenShares R6Shares Shareholder Fees (fees paid directly from your investment) Maximum Redemption Fee (as a % of amount redeemed,on shares owned for 30 days or less) 1.00% 1.00% 1.00% Annual Portfolio Operating Expenses (expenses that you pay each year as apercentage of the value of your investment) Management Fees .75% .75% .75% Distribution and Service (12b-1) Fees None .25% None Other Expenses .44% .43% .44% * Total Annual Portfolio Operating Expenses .1.19% 1.43% 1.19% Fee Waiver and Expense Reimbursement** .14% .08% .19% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** 1.05% 1.35% 1.00% * Other Expenses are based on estimated amounts for the current fiscal year, using Other Expenses for Institutional Shares from the last fiscal year. ** Reflects a contractual agreement by the Investment Manager to waive its fee and, if necessary, reimburse the Portfolio through April 30, 2015, to the extent Total Annual Portfolio Operating Expenses exceed 1.05%, 1.35% and 1.00% of the average daily net assets of the Portfolios Institutional Shares, Open Shares and R6 Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses, and excluding shareholder redemption fees or other transaction fees. This agreement can only be amended by agreement of the Fund, upon approval by the Board, and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver and expense reimbursement arrangement in year one only. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years 5Years 10Years Institutional Shares $ 107 $ 364 $ 641 $ 1,431 Open Shares $ 137 $ 445 $ 774 $ 1,706 R6 Shares $ 102 $ 359 $ 636 $ 1,426 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 133% of the average value of its portfolio. 10 Prospectus Principal Investment Strategies The Portfolio invests primarily in a focused portfolio of equity securities, principally common stocks, of mid cap US companies that the Investment Manager believes have strong and/or improving financial productivity and are undervalued based on their earnings, cash flow or asset values. The Investment Manager considers mid cap companies to be those companies that, at the time of initial purchase by the Portfolio, have market capitalizations within the range of companies included in the Russell Midcap ® Index (ranging from approximately $391.0 million to $3.6 billion as of April 4, 2014. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of medium-size (mid cap) US companies. The Portfolio may invest up to 20% of its assets in equity securities of larger or smaller US or non-US companies. When the Investment Manager determines that adverse market conditions exist, the Portfolio may adopt a temporary defensive position and invest some or all of its assets in money market instruments. In pursuing a temporary defensive strategy, the Portfolio may forgo potentially more profitable investment strategies and, as a result, may not achieve its stated investment objective. Although the Portfolio is classified as diversified under the 1940 Act, it may invest in a smaller number of issuers than other, more diversified investment portfolios. Principal Investment Risks The value of your investment in the Portfolio will fluctuate, which means you could lose money. Market Risk. Market risks, including political, regulatory, market and economic developments, and developments that impact specific economic sectors, industries or segments of the market, can affect the value of the Portfolios investments. In addition, turbulence in financial markets and reduced liquidity in equity, credit and/or fixed income markets may negatively affect many issuers, which could adversely affect the Portfolio. Issuer Risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers goods or services, as well as the historical and prospective earnings of the issuer and the value of its assets or factors unrelated to the issuers value, such as investor perception. Small and Mid Cap Companies Risk. Small and mid cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small and mid cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Value Investing Risk. The Portfolio invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Non-US Securities Risk. The Portfolios performance will be influenced by political, social and economic factors affecting the non-US countries and companies in which the Portfolio invests. Non-US securities carry special risks, such as less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. In addition, investments denominated in currencies other than US dollars may experience a decline in value, in US dollar terms, due solely to fluctuations in currency exchange rates. Emerging market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. Non-Diversification Risk. The Portfolios NAV may be more vulnerable to changes in the market value of a single issuer or group of issuers and may be relatively more susceptible to adverse effects from any single corporate, industry, economic, market, political or regulatory occurrence than if the Portfolios investments consisted of securities issued by a larger number of issuers. High Portfolio Turnover Risk. The Portfolios investment strategy may involve high portfolio turnover (such as 100% or more). A portfolio turnover rate of Prospectus 11 100%, for example, is equivalent to the Portfolio buying and selling all of its securities once during the course of the year. A high portfolio turnover rate could result in high transaction costs and an increase in taxable capital gains distributions to the Portfolios shareholders, which will reduce returns to shareholders. Performance Bar Chart and TableYear-by-Year Total Returns for Institutional Shares As of 12/31 The accompanying bar chart and table provide some indication of the risks of investing in Lazard US Mid Cap Equity Portfolio by showing the Portfolios year-by-year performance and its average annual performance compared to that of a broad measure of market performance. The bar chart shows how the performance of the Portfolios Institutional Shares has varied from year to year over the past 10 calendar years. Updated performance information is available at www.LazardNet.com or by calling (800) 823-6300. The Portfolios past performance (before and after taxes) is not necessarily an indication of how the Portfolio will perform in the future. Best Quarter:6/30/09 21.18%Worst Quarter:12/31/08 -26.54% Average Annual Total Returns (for the periods ended December 31, 2013) After-tax returns are shown only for Institutional Shares. After-tax returns of the Portfolios other share classes will vary. After-tax returns are calculated using the historical highest individual marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Returns shown below for the Portfolios R6 Shares (which were not operational as of December 31, 2013) reflect the performance of the Portfolios Institutional Shares. R6 Shares would have had substantially similar returns as Institutional Shares because the share classes are invested in the same portfolio of securities, and the returns would differ only to the extent that the classes do not have the same expenses. 12 Prospectus InceptionDate 1 Year 5 Years 10 Years Life ofPortfolio Institutional Shares: 11/4/97 Returns Before Taxes 32.95% 17.81% 7.82% 8.25% Returns After Taxes on Distributions 32.85% 17.71% 6.98% 6.79% Returns After Taxes on Distributions andSale of Portfolio Shares 18.72% 14.50% 6.22% 6.21% Open Shares (Returns Before Taxes) 11/4/97 32.59% 17.51% 7.52% 7.94% R6 Shares (Returns Before Taxes) 32.95% 17.81% 7.82% 8.25% Russell Midcap Index(reflects no deduction for fees, expenses or taxes) 34.76% 22.36% 10.22% 9.38% Management Investment Manager Lazard Asset Management LLC Portfolio Manager/Analysts Jerry Liu, portfolio manager/analyst on the Investment Managers US Mid Cap Equity and Fundamental Long/Short teams, has been with the Portfolio since December 2013. Christopher H. Blake, portfolio manager/analyst on various of the Investment Managers US Equity teams, has been with the Portfolio since November 2001. Martin Flood, portfolio manager/analyst on various of the Investment Managers US Equity teams and the Global Equity Select and Fundamental Long/Short teams, has been with the Portfolio since March 2011. Andrew D. Lacey, portfolio manager/analyst on various of the Investment Managers US Equity and Global Equity teams and the Fundamental Long/Short team, has been with the Portfolio since January 2001. Additional Information For important information about the purchase and sale of Portfolio shares, tax information and financial intermediary compensation, please turn to Additional Information about the Portfolios on page122. Prospectus 13 Lazard Funds Summary Section Lazard US Small-Mid Cap Equity Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. InstitutionalShares OpenShares R6Shares Shareholder Fees (fees paid directly from your investment)
